Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the Amendment filed on 06/30/2022. Claims 1-6, 8-14 and 17-19 are pending in the case. This action is Final.

Applicant Response
In Applicant’s response dated 06/30/2022 Applicant amended Claims 1, 12 and 18 and argued against all objections and rejections previously set forth in the Office Action dated 03/30/2022.

Examiner Comments
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-6, 8-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (Pub. No.: US 20140074483 A1, Pub. Date: March 13, 2014) in view of Powell et al. (Pub. No.: US 20180300187 A1 Pub. Date: 2018-10-18) in further view of Singh (Pub. No.: US 20180114435 A1 Pub. Date: April 26, 2018)

Regarding independent claim 1,
	Van Os teaches a computer-implemented method for mitigating unexpected events during a replay of operations by a digital assistant device (see Van Os: Fig.4, [0156], illustrating a computer implemented method for handling user-initiated and system-initiated interruptions while the digital assistant is delivering navigation), the method comprising: 
selecting, by the digital assistant device, an action dataset based on a received command (see Van Os: Fig.4, [0158], “Upon the first input being received from the user, the digital assistant initiates (selects) (404) a first information provision process (action dataset instruction) in response to receipt of the first input.”),wherein
the action dataset is a set of reproducible functions associated with the application installed on the digital assistant device (see Van Os: Fig.1, [0132], “the service processor 338 can act on behalf of the task flow processor 336 to make a phone call, set a calendar entry, invoke a map search, invoke or interact with other user applications installed on the user device, and invoke or interact with third party services (e.g. a restaurant reservation portal, a social networking website, a banking portal, etc.)”, i.e.  for example the calendar task, map search or the phone call are a  set of reproducible functions associated with the application installed ), includes […]
a first set of instructions interpretable to initiate a particular function of the application (see Van Os: Fig.4, [0158], “the first response and the second response are two discrete navigation instructions (e.g., turn-by-turn directions) (i.e. initiate the particular function) generated in response to a single navigation request received from the user.”) (see Van Os: Fig.4, [0163], “After the first information provision process is initiated in response to receipt of the first input from the user, the digital assistant provides (406) the first response to the user. The first response is a speech output among a series of speech outputs to be provided to the user in response to the user request.” i.e. the speech output is a particular function that is initiated and executed by the digital assistant), and 
a set of recovery instructions interpretable to address a particular type of unexpected behavior that interrupts the initiation of the particular function (see Van Os: Fig.4, [0165], “after or concurrent with the provision of the first response to the user, but before provision of the second response to the user, the digital assistant detects (408) an event operable to initiate a second information provision process (an unexpected behavior).”); 
interpreting, by the digital assistant device, the first set of instructions from the selected action dataset in response to the application being executed (see Van Os: Fig.4, [0163], “After the first information provision process is initiated in response to receipt of the first input from the user, the digital assistant provides (406) the first response to the user. The first response is a speech output among a series of speech outputs to be provided to the user in response to the user request.” i.e. the speech output is a particular function that is initiated and executed by the digital assistant); 
detecting, by the digital assistant device, the particular type of unexpected behavior that interrupts the initiation of the particular function  (see Van Os: Fig.4, [0165], the digital assistant detects (408) an event operable to initiate a second information provision process. In some embodiments, the event that is operable to initiate a second information provision process is a second input received from the user. In this scenario, the second input is a user-initiated interruption to the first information provision process. In some embodiments, the second input received from the user is a second speech input.”). See also [0149] illustrating that the events ( i.e. unexpected behaviors ) are for example an alert item (e.g., a speech output, an alert sound, an alert message, a popup banner, badge, or message) providing content of the reminder or notification to the user.”), while the first set of instructions is being interpreted (see Van Os: Fig.4, [0163], “After the first information provision process is initiated in response to receipt of the first input from the user, the digital assistant provides (406) the first response to the user. The first response is a speech output among a series of speech outputs to be provided to the user in response to the user request.” i.e. the speech output is a particular function that is initiated and executed by the digital assistant), and
in response to the detection of the particular type of unexpected behavior (see Van Os: Fig.4, [0170], “in response to the detection of the event that is operable to initiate the second information provision process”), interpreting, by the digital assistant device, the set of recovery instructions (see Van Os: Fig.4, [0165], “after or concurrent with the provision of the first response to the user, but before provision of the second response to the user, the digital assistant detects (408) an event operable to initiate a second information provision process (an unexpected behavior).”); 
wherein the interpretation of the set of recovery instructions causes the digital assistant device to emulate at least one GUI input interaction (see Van Os: Fig.4, [0170], “the digital assistant initiates (410) the second information provision process. In some embodiments, the second information provision process includes preparing and delivering a third response to the event. In some embodiments, if the event is the receipt of a second speech input requesting information, preparing a third response to the detection of the event includes generating a respective speech output to provide the information requested by the second speech input.” i.e. GUI input interaction), [that automatically determine relative urgency of particular type of unexpected behavior] (see Van Os: Fig.5A, [0208], “digital assistant determines the relative urgency between the second navigation instruction and the output regarding the event upon detecting the timing conflict. In some embodiments, the digital assistant does not determine the relative urgency between the second navigation instruction and the output regarding the event unless the timing conflict has been detected.”), and causes the initiation of the particular function to resume (see Van Os: Fig.4, [0178], after one of the second response and the third response is provided to the user, the digital assistant resumes providing the remaining response” i.e. the remaining response is the first information provision process (the action dataset) that was interrupted.)

	As shown above, Van Os teaches or suggests intelligent interruption handling by digital assistant device. The digital assistant device while running or executing a particular function or application process (for example a navigation application) handles unexpected behavior or interruption by providing a response or output message to the interruption event for example by providing speech output in response to the detected interruption. 

	However, Van Os does not explicitly teach or suggest a computer-implemented method that comprises a deep link to an application installed on the digital assistant device and activating, by the digital assistant device, the deep link from the selected action dataset, wherein the activated deep link causes the application to be executed and a system that comprise graphical user interface (GUI) input interaction that that automatically dismisses the particular type of unexpected behavior and causes the initiation of the particular function to resume.

	Powell teach or suggest a computer-implemented method that comprises:

a deep link to the application installed on the digital assistant device (see Powell: Fig.4, [0075], “deep link module 8 may receive from a first application 12A an indication of an action to be performed (502). Deep link module 8 may determine, based on at least the indication of the action to be performed, a plurality of deep links to a plurality of actions performable by a plurality of applications (504).”)
activating, by the digital assistant device, the deep link from the selected action dataset, wherein the activated deep link causes the application to be executed (see Powell: Fig.4, [0075], “Deep link module 8 may select a subset of deep links from the plurality of deep links (506). Deep link module 8 may output for display by UI device 4 a graphical user interface including an indication of each deep link from the subset of deep links (508). UI device 4 may receive an indication of a user input, the user input corresponding to a selection of one of the deep links from the subset of deep links (510). A second application linked to by the selected deep link may perform an action linked to by the selected deep link (512).”)
	Because both Van Os and Powell are in the same/similar field of endeavor of a digital assistant device and the use of installed applications ,it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify teaching of Van Os to include the system, comprising a deep link to an application installed on the digital assistant device and activating, by the digital assistant device, the deep link from the selected action dataset, wherein the activated deep link causes the application to be executed as taught by Powell. After modification of Van Os, the installed applications that handle unexpected behavior can also activate deep link to execute applications  as taught by Powell. One would have been motivated to make such a combination in order to enhance user experience in using application and increase user engagement by easily setting connection between two Apps.

	As shown above, Van Os teaches or suggests intelligent interruption handling by digital assistant device. The digital assistant device while running or executing a particular function or application process (for example a navigation application) handles unexpected behavior or interruption by providing a response or output message to the interruption event for example by providing speech output in response to the detected interruption and Powell teaches or suggests a techniques for dynamically determining relevant deep links to targets of applications running on a computing device. 

	However, Van Os and Powell does not explicitly teach or suggest a system that comprise graphical user interface (GUI) input interaction that that automatically dismisses the particular type of unexpected behavior and causes the initiation of the particular function to resume.

 	Singh teaches a computer-implemented method that comprises graphical user interface (GUI) input interaction that that automatically dismisses the particular type of unexpected behavior and causes the initiation of the particular function to resume (see Singh Fig.4, [0058], “The pedestrian alert system 150 may identify a current state for state-sensitive applications such as the gaming application 250 and persist the state through the time period that the application is frozen and the GUI 314 is disabled. Background tasks such as receiving/transmitting data, location tracking, and the like are excluded from suspension so that they can continue without interruption. When the alert 306 is dismissed either automatically or manually by the user 110, the GUI 314 becomes active and the state is resumed from the persisted state so that the user can continue the application where he left off without losing his place or missing any context within the application user experience. As shown, the message 316 may be updated to inform the user 110 that he has reached the pedestrian street crossing 304.”)
	Because Van Os, Powell and Singh address the same issue of handling unexpected notifications and alerts in a digital assistant device graphical user interface while an application is running ,it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of  Van Os to include the system that comprises graphical user interface (GUI) input interaction that that automatically dismisses the particular type of unexpected behavior and causes the initiation of the particular function to resume as taught by Singh. After modification of Van Os, the response to unexpected events such as notification or pop-up can also provide a graphical user interface input interaction action that dismiss or cancel or confirm the unexpected interruptions automatically or manually as taught by Singh. One would have been motivated to make such a combination in order to provide users with enhanced capabilities in controlling notifications and alerts that interrupt computer device applications.
 
Regarding Claim 2,  
	Van Os,  Powell and Singh teaches all the limitations of Claim 1. Van Os further teaches the implemented method wherein at least a portion of the set of instructions is associated with the particular type of unexpected behavior (see Van Os: Fig. 4, [0165], “the user can interrupt the digital assistant while the digital assistant is in the process of providing the series of responses for first user input. In some embodiments, after or concurrent with the provision of the first response to the user, but before provision of the second response to the user, the digital assistant detects (408) an event (unexpected behavior) operable to initiate a second information provision process (second set of instructions)”)

Regarding Claim 3,
	Van Os , Powell and Singh teaches all the limitations of Claim 2. Singh further teaches the method wherein an interpretation of at least the portion of the set of recovery instructions dismisses the particular type of unexpected behavior (see Singh: Fig.11, [0085], “The alert it may be also configured without the user controls to enable manual dismissal in step 1110. In some implementations, the prominence of the alert can be increased by configuring it to be a recurring alert so that the user needs to dismiss the alert repeatedly.”)
	Because Van Os,  Powell and Singh address the same issue of handling unexpected notifications and alerts in a digital assistant device graphical user interface while an application is running ,it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of  Van Os to include the system that comprises set of recovery instructions dismisses the particular type of unexpected behavior as taught by Singh. After modification of Van Os, the response to unexpected events such as notification or pop-up can also provide a graphical user interface input interaction action that dismiss or cancel or confirm the unexpected interruptions automatically or manually as taught by Singh. One would have been motivated to make such a combination in order to provide users with enhanced capabilities in controlling notifications and alerts that interrupt computer device applications.


Regarding Claim 4, 
	Van Os , Powell and Singh teaches all the limitations of Claim 2. Van Os further teaches the method wherein the set of recovery instructions is selected for interruption based on a determination that at least the portion of the second set of instructions is associated with the detected the particular type of  unexpected behavior (see Van Os: Fig. 4, [0174], the digital                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                some embodiments, the digital assistant gathers the context information for the present time after detecting the concurrent availability of both the second and the third responses.”)

Regarding Claim 5, 
	Van Os , Powell and Singh teaches all the limitations of Claim 4. Van Os further teaches the method wherein the particular type of  unexpected behavior is one of a plurality of types of unexpected behavior including pop-up, login prompt, notification, a displayed element, a missing GUI element, or an inactive GUI element ( see Van Os : [0149], “When the digital assistant detects that the predetermined trigger event(s) have occurred, the digital assistant or the user device generates and delivers an alert item (e.g., a speech output, an alert sound, an alert message, a popup banner, badge, or message) providing content of the reminder or notification to the user.”)

Regarding Claim 6,
	Van Os , Powell and Singh teaches all the limitations of Claim 1. Van Os further teaches the method wherein the particular type of  unexpected behavior is determined not associated with the first set of instructions. (See Van Os: Fig.4, [0159], the first response and the second response are two discrete speech outputs reading two distinct information items in a list of information items retrieved by the digital assistant in response to the same user request”)


Regarding Claim 8, 
	Van Os , Powell and Singh teaches all the limitations of Claim 1. Van Os further teaches the computer implemented method wherein the particular type of unexpected behavior is detected based on an error that occurs when the first set of instructions is being interpreted ( see Van Os: Fig.4, [0173], “for different type of events and responses, a different set of priority parameters are considered in evaluating the relative priority or urgency for delivery (another determination). Therefore, the outcome of the context determination by the interruption handling process often varies from case to case.”)

Regarding Claim 9, 
	Van Os , Powell and Singh teaches all the limitations of Claim 1. Van Os further teaches the method wherein the particular type of unexpected behavior is determined to interrupt the initiation of the particular function based on another determination that an expected GUI element associated with an interpreted instruction of the first set of instructions is unavailable (see Van Os : Fig.4, [0174], “after the first information provision process and the second information provision processes are both initiated and uncompleted (i.e., a complete response has not been provided according to either the first or the second information provision process), the digital assistant determines (412) a relative urgency between the second response and the third response. In some embodiments, the digital assistant determines the relative urgency based on the present context. In some embodiments, the digital assistant gathers the context information for the present time after detecting the concurrent availability of both the second and the third responses.”)

Regarding Claim 10, 
	Van Os , Powell and Singh teaches all the limitations of Claim 1. Van Os further teaches the method wherein the interpretation of each instruction in the first set of instructions corresponds to a set of operations that collective perform the particular function (see Van Os: for e.g., Fig.4, [0158], illustrating that “the first response and the second response are two discrete navigation instructions (e.g., turn-by-turn directions) generated in response to a single navigation request received from the user” i.e. the instructions of the first input correspond to a particular function such as navigation instruction)

Regarding Claim 11, 
	Van Os , Powell and Singh teaches all the limitations of Claim 10. Van Os further teaches the method wherein an interpretation of the second set of instructions causes the emulation of at least one  GUI input interaction and further cause least one of a termination operation, a delay operation, a close operation, an accept operation, or any other operation to dismiss the particular unexpected behavior (see Singh Fig.4, [0058], “The pedestrian alert system 150 may identify a current state for state-sensitive applications such as the gaming application 250 and persist the state through the time period that the application is frozen and the GUI 314 is disabled. Background tasks such as receiving/transmitting data, location tracking, and the like are excluded from suspension so that they can continue without interruption. When the alert 306 is dismissed either automatically or manually by the user 110, the GUI 314 becomes active and the state is resumed from the persisted state so that the user can continue the application where he left off without losing his place or missing any context within the application user experience. As shown, the message 316 may be updated to inform the user 110 that he has reached the pedestrian street crossing 304.”)
	Because Van Os,  Powell and Singh address the same issue of handling unexpected notifications and alerts in a digital assistant device graphical user interface while an application is running ,it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of  Van Os to include the system that comprises graphical user interface (GUI) input interaction that that automatically dismisses or close or terminate or accept the particular type of unexpected behavior as taught by Singh. After modification of Van Os, the response to unexpected events such as notification or pop-up can also provide a graphical user interface input interaction action that dismiss or cancel or confirm the unexpected interruptions automatically or manually as taught by Singh. One would have been motivated to make such a combination in order to provide users with enhanced capabilities in controlling notifications and alerts that interrupt computer device applications.
Regarding independent Claim 12 and 18,
	Claim 12 is directed to computer-readable storage medium claim and Claim 18 is a System claim and both the claims have similar/same technical features and claim limitations as Claim 1 and are rejected under the same rationale.

Regarding Claim 13, 
	Van Os,  Powell and Singh teaches all the limitations of Claim 12. Van Os further teaches the method wherein the first set of instructions is interpreted in response to the execution of the referenced application (see Van Os: Fig.4, [0163], “the digital assistant provides (406) the first response to the user. In some embodiments, the first response is a speech output among a series of speech outputs to be provided to the user in response to the user request. In some embodiments, the first response is any one of the series of speech outputs other than the last one of the series of speech outputs. In some embodiments, the first response and the second response are any two responses that are either consecutive responses in a series of responses or separated by one or more other responses.”).

Regarding Claim 14, 
	Claim 14 is directed to computer-readable storage medium claim that have similar/same technical features and claim limitations as Claim 2 and is rejected under the same rationale.

Regarding Claim 17, 
	Claim 17 is directed to computer-readable storage medium claim that have similar / same technical features and claim limitations as Claim 5 and is rejected under the same rationale.

Regarding Claim 19, 
	Van Os,  Powell and Singh teaches all the limitations of Claim 18. Van Os further teaches the method wherein the first set of instructions is interpreted in response to the execution of the referenced application (see Van Os: Fig.4, [0163], “the digital assistant provides (406) the first response to the user. In some embodiments, the first response is a speech output among a series of speech outputs to be provided to the user in response to the user request. In some embodiments, the first response is any one of the series of speech outputs other than the last one of the series of speech outputs. In some embodiments, the first response and the second response are any two responses that are either consecutive responses in a series of responses or separated by one or more other responses.”), and wherein at least a portion of the set of recovery instructions is associated with the detected unexpected behavior (see Van Os: Fig. 4, [0165], “the user can interrupt the digital assistant while the digital assistant is in the process of providing the series of responses for first user input. In some embodiments, after or concurrent with the provision of the first response to the user, but before provision of the second response to the user, the digital assistant detects (408) an event (unexpected behavior) operable to initiate a second information provision process (second set of instructions)”)

Response to Amendment/Remarks
	Applicant's prior art arguments with respect to the currently amended independent claims and the dependent claims have been fully considered but they are moot in view of the new grounds of rejection presented above. Applicant is respectfully referred to the complete rejections presented above and the newly cited portions of the references previously relied upon. Examiner further notes that Applicant’s arguments are mere allegations that the cited art does not teach the limitations of the independent claim as amended and do not explicitly show any deficiencies with the previously cited art of the record in relationship with the newly recited limitations. 
Thus, Examiner respectfully reasserts that the combination of Van Os,  Powell and Singh sufficiently teaches all the limitations recited in the independent claims, as amended, and therefore independent claims 1-6, 8-14, and 17-19 are still rejected under 35 U.S.C. 103 as being unpatentable over Van Os in view of  Powell and Singh. 


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177